DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on November 24, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 9, the claims recite “unfitted frame” and “fitted frame” which are relative/subjective terms which renders the claim indefinite (MPEP 2173.05(b)). The terms “unfitted frame”/“fitted frame” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Specifically, it is unclear when/how a frame is considered fitted or unfitted.  Being fitted/unfitted is subjective to the user.  What the claim states as an “unfitted frame” is being worn by the person and therefore must be fitted to some degree so as to be worn.  How well it fits is subjective/relative to the user.  For purposes of compact prosecution, Examiner will consider the terms fitted/unfitted as lexicographical so as to distinguish between a frame before and after the determining of the dimensions.
	As to claims 5, 13, the claims recite “based on a correction for a back vertex distance”, which is unclear what the correction is relative to (MPEP 2173.05(b)).  Neither claims 1 or claim 5 discuss a back vertex distance and thus what such a thing is corrected relative to is unclear.  For purposes of compact prosecution, Examiner will consider that so long as IPD is determined based on a back vertex distance, such features will be met by the prior art.
	Claims 2-8, 10-16 are rejected as dependent upon claims 1, 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fonte et al. (US 2015/0055086 - Fonte).
	As to claims 1, 9, Fonte teaches a method/system of fitting glasses to a person (Fonte Figs. 1B, 5, 7, 9, 11-14, 17-23, 31, 32), obtaining an image at an imaging device of the person while wearing an unfitted frame (Fonte Fig. 5; Fig. 22; para. [0057], [0162]), determining (with processor) a dimension of the person from the image (Fonte Figs. 6-8; Figs. 17-22; para. [0043], [0121], [0145], [0161]-[0162]), determine (with processor) a dimension for a fitted frame that provides a selected lens-pupil distance for a lens based on the dimensions of the person and a specification of the lens (Fonte Fig. 1B - 103, 104, 105, 106, 107; Fig. 6; Fig. 7 - 709; para. [0048], [0125], [0182]-[0183], [0204]), adjusting the unfitted frame to the dimensions of the fitted frame (Fonte Fig. 1B - 106, 108, 109, 110, 116, 117; Fig. 26 - 2709, 2710, 2711, 2712, 2713, 2714; Fig. 32).
	As to claim 2, 10, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches the imaging device further comprises one of a hand-held device, a smartphone, a lidar imaging device, a digital camera, and a web camera (Fonte Fig. 5 - 502).
	As to claim 3, 11, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches mapping the image to a pixelated grid and determining the dimension as the pixelated grid (Fonte para. [0154]; Fig. 23; para. [0167]).
	As to claim 6, 14, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches one of a head-on image and a side image of a head of the person (Fonte Fig. 5; Fig. 17; Fig. 20).
	As to claim 7, 15, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches adjusting the dimensions of the unfitted frame to obtain at least one of a selected interpupillary distance of a left lens and a right lens; a selected back vertex distance; and a location of a seg drop (Fonte Fig. 1B - 106, 107; Fig. 9; Fig. 11 - 1106, 1110; para. [0253]; Fig. 13; para. [0173]; Fig. 31).
	As to claim 8, 16, Fonte teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fonte further teaches adjusting the unfitted frame further comprises adjusting at least one of a temple bend and a temple bend position (Fonte Fig. 7 - 705; Fig. 9; Fig. 11; Fig. 29; para. [0175], [0182]).
	 
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Fonte as applied to claims 1 and 9 above, and further in view of Mizuno (US 4,944,585).
	As to claims 5 and 13, Fonte teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 9, but doesn’t specify determining the interpupillary distance (PD/IPD) of the person based on a correction for a back vertex distance.  In the same field of endeavor Mizuno teaches measuring pupillary distances and determining the interpupillary distance of the person based on a correction for a back vertex distance (Mizuno Figs. 1-2; col. 3:1-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention determine PD/IPD based on a correction for back vertex distance since, as taught by Mizuno, such determination allows for determining PD/IPD at any viewing distance (Mizuno col. 3:45-50).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte as applied to claim 1 and 9 above, and further in view of Liang (US 2018/0164610).
	As to claims 4 and 12, Fonte teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 9, but doesn’t specify determining a conversion factor between pixel dimensions of a pixelated grid and a physical dimension of the unfitted frame using a frame width in pixel dimensions and a known frame width of the unfitted frame. 
	In the same field of endeavor Lian teaches a method/system for fitting glasses and determining a conversion factor between pixel dimensions of a pixelated grid and a physical dimension of the unfitted frame using a frame width in pixel dimensions and a known frame width of the unfitted frame (Liang para. [0021], [0022]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a conversion factor since, as taught by Liang, such conversion factors are well known in the art to be able to convert from physical/real dimensions to image pixel dimensions to determine the size of eye glass frames and/or face features (Liang para. [0021]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: El-Hajal et al. (US 10,386,657); Liang (US 10,048,516); Kim et al. (US 2005/0162419) are cited as additional examples of methods of fitting glasses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 28, 2022